Citation Nr: 0816756	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  03-31 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to June 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision.  The RO has considered the claim seeking 
service connection for schizophrenia on a "de novo" basis.  
An unappealed August 1993 rating decision had previously 
denied such claim.  As this is a jurisdictional matter, the 
Board must determine in the first instance whether new and 
material evidence has indeed been received to reopen the 
claim.  See Barnett v. Brown, 83 F3d. 1380 (Fed. Cir. 1996).  
The matter on appeal has been characterized accordingly.  In 
August 2006, the case was remanded for corrective notice.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action on her part is required.


REMAND

In its August 2006 remand, the Board pointed out that the 
veteran did not receive notice in accordance with Kent v. 
Nicholson. 20 Vet. App. 1 (2006).  Specific instructions were 
given as to what was needed to satisfy the notice 
requirements.  In particular, the veteran was to be provided 
the definition of new and material evidence that was in 
effect for claims filed prior to August 29, 2001 (the instant 
petition to reopen was filed in February 2001).  Instead, the 
August 2006 letter provided the revised definition, which 
does not apply.  This notice was unresponsive to a specific 
Board remand instruction.  Under Stegall v. West, 11 Vet. 
App. 268 (1998), a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  The U.S. Court of Appeals for Veterans Claims 
has consistently upheld this principle, and the Board now has 
no recourse but to remand the case once again for corrective 
notice.

The Board also notes that August 2006 letter erroneously 
informed the veteran that the last final decision was in 
February 2003.  As noted in the Board's prior remand, the 
last final denial was in August 1993.  (The February 2003 
action was a readjudication of the rating decision currently 
on appeal upon submission of additional evidence.)  This 
information should also be corrected on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice advising her that because there 
was a prior final denial of her claim (in 
August 1993), she must submit (VA must 
receive) new and material evidence to 
reopen the claim, and the further notice 
required in such claims in  accordance 
with the Court's decision in Kent, supra.  
The notice must specifically include the 
appropriate (pre-August 29, 2001) 
definition of new and material evidence.  
She should have opportunity to respond.

2.  The RO should then review the record, 
arrange for any further development 
suggested by the veteran's response, and 
readjudicate the claim.  If it continues 
to be denied, the veteran and her 
representative should be furnished an 
appropriate supplemental SOC and afforded 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

